DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  This communication is responsive to the application filed on 12/3/19 and amendment filed 12/21/21. 

1.	Claims 1-20 are pending.
	Claims 1-20 are rejected

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections. 

Claim Objections
3.	Claim 19 is objected to because of the following informalities:  The identifier of claim 19 states, “currently amended”.  However, there is no content identified as amended as required via markings to show all the changes relative to the previous version of the paragraph, (see MPEP 37 C.F.R. 1.121 if needed). Thus, appropriate correction is required.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-7 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howes et al., (Howes), US PGPub No.: 20120023390 and further in view of Nakajima et al., (Nakajima), US PGPub. No.: 20050108299 and further in view of Daniels et all, (Daniels), US PGPub. No.:  20050262052.

	As per claim 1, Howes teaches a method of scoring relevance of content, (The relevance measure may be derived from a particular one of the statistics--such as link click count--or it may be derived from a combination of multiples ones of the statistics. The relevance measure could be a score based on the click counts on the link by the user's friends on a social networking service, and on the total spent by those friends viewing the content pointed to by those links) (para. 41) the method comprising: 
identifying, by at least one server having one or more processors, a first event performed by a user to share a first encoded link (a user might share (first event performed by user) a web page (resource generated by server) of interest with the user's friends by typing or pasting the web page's URL into an email; into a text message of a social networking or microblogging service, such as TWITTER; or into a message posting to be placed on the user's page on a social networking site (comprised of server also), such as FACEBOOK; statistics server also tracks interactions (first event to share links) about use of content) (para. 3, 6, 16); generated by the at least one server, (web server providing web pages accessed via associated URLs; When a user clicks a shortened URL, the user's computer obtains a page from the URL shortening service, which then redirects the user's computer to the original version of the URL that was associated with the shortened version.) (para. 5, 18).
identifying, by the at least one server, a second event performed by the user to share a second encoded link generated by the at least one server, (via see (hence, viewed as second event to share second encoded link) the following links, “Water on moon: See http://me.It/nasa.com/Sts) (para. 50; Fig. 3).
Howes does not specifically teach the first encoded link to access a first resource of a first destination server via the at least one server; the second encoded link to access a second resource of a second destination server via the at least one server. 
However, Nakajima teaches, the first encoded link to access a first resource of a first destination server via the at least one server (The relay server downloads the Web page of the Web contents corresponding to the URL from the Web serve) (para. 16); the second encoded link to access a second resource of a second destination server via the at least one server, (Also, the relay server reads out the Web page from the storage section when it is determined that the access request is not the first time access request to the URL, rewrite the read out Web page and delivers the rewritten Web page to the one client) (para. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes and Nakajima such that the original URL 8a is rewritten into the substitution URL 8b, in which "-1" is added to the serial number. Thus, a new access request with the substitution URL 8b is issued to the relay server 1 to access the relay server 1 through the network, (Nakajima; para. 85).
Neither Howes nor Nakajima specifically does not specifically teach 
identifying, by the at least one server, a topic for the first resource based on content of the first resource accessible via the first encoded link and the topic for the second resource based on content of the second resource accessible via the second encoded link;
determining, by the at least one server, for the user, a number of events associated with the topic to share the first encoded link and the second encoded link based on the first event and the second event; and 
generating, by the at least one server, for the user, based on the number of events associated with the topic, a relevance score indicating a degree of relevance between the topic and the user.  
However, Daniels teaches identifying, by the at least one server, a topic for the first resource based on content of the first resource accessible via the first encoded link, (A URL evaluation and ranking facility is operative to assign each URL in the shared URL database a rank based on the relevance of the URL to the research topic.) (para. 5, 30) and the topic for the second resource based on content of the second resource accessible via the second encoded link, (the display of URLs may be automatically ordered according to rank, such as with the highest ranking URLs 
(based on topic) appearing first in any display of URLs. Additionally, the shared URL database 48 management system may automatically delete or remove URLs having a low rank (comprising second links)) (para. 5,30); determining, by the at least one server, for the user, a number of events associated with the topic to share the first encoded link and the second encoded link based on the first event and the second event, (Team members evaluate and rank (events) the URLs for relevance to the research topic. Non-relevant URLs are automatically deleted; A URL evaluation and ranking facility is operative to assign each URL in the shared URL database a rank (rank comprised determining a number of events) based on the relevance of the URL to the research topic; first and second events can also be based on a URL evaluation and ranking facility assigning a rank to each URL in the shared URL database; also number of events associated can represent making available, notifying, evaluating and deleting are repeated with respect to the additional URLs) (para. 4, 5);
generating, by the at least one server, for the user, based on the number of events associated with the topic, a relevance score indicating a degree of relevance between the topic and the user, (wherein ranking (relevance score) represents a relevance score generated) (para. 4, 5) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes, Nakijima and Daniels such that both the automatic management of URLs according to rank, and the visual (Daniels; para. 30).
As per claim 2, the method of claim 1, Howes teaches further comprising receiving, by the at least one server, a resource identifier referencing the resource and a user identifier referencing the user, (The user of the client 125 (and hence, the application) may also use the link-shortening service 135 (server) to create and register (interaction events) a shortened version (encoded link) of the link (resource identifier), which the user then disseminates to other users of other clients 125, e.g. within postings (digital resource, comprises sharing/interaction event via posting) on social networks, text messages, web pages, (content platforms and digital resources) and other content items (digital resources); user identified being user of the client 125 which also use the link-shortening service then disseminates to other users of other clients; user further identified via user history (identifiers) (para. 15, 41) and wherein generating the relevance score further comprises generating the relevance score responsive to receiving the resource identifier and the user identifier, (the relevance measure determination is user-specific (thus, identifier acquired), and thus is based on additional information known about the user of the application 111, such as browsing history (identifier), interests, profile information obtained from a social network, friends on the social network, or the like) (para. 41). 
 	As per claim 3, the method of claim 1, Howes teaches further comprising generating, by the at least one server, a data score for the relevance score based on an (the link statistics module 213 further processes the statistics provided by the statistics source (e.g., the link-shortening service or the statistics server 115) to further enhance the relevance of the statistics for the user of the application 111; the relevance measure could be a score based on the click counts (amount of data) on the link by the user's friends on a social networking service) (para. 39, 41) the data score indicating a degree of validity of the relevance score, (Relevance measures above some predetermined relevance threshold may be considered to indicate that the link is highly relevant (highly relevant represents degree of validity/weight of score), and thus should be treated differently from other links, such as being displayed with a special visual emphasis) (para. 41). 
 	As per claim 4, the method of claim 1, Howes teaches wherein identifying the event further comprises receiving an identification of the event of the user corresponding to sharing at least a portion of content from the resource via a content platform, (a user might share (first event performed by user) a web page (resource generated by server) of interest with the user's friends by typing or pasting the web page's URL into an email; into a text message of a social networking or microblogging service, such as TWITTER; or into a message posting to be placed on the user's page on a social networking site, such as FACEBOOK) (para. 3).  

  	As per claim 5, the method of claim 1, Howes teaches further comprises extracting a keyword from a plurality of keywords on the resource in accordance with a list of keywords to identify, (the content fetch module 212 uses the API provided by the social network (e.g., a web services-based API) to submit a query for the units of interest, such as message postings containing a certain set (hence, plurality of keywords) of keywords; by clicking on a "Subscribe" button for an RSS feed on a web page, by indicating an interest in given keywords of a micro-blogging service or in a given user's postings on a social networking site, and the like) (para. 35, 49). 
	Neither Howes nor Nakajima specifically teach identifying the topic further comprises extracting a keyword.
However, Daniels teaches identifying the topic further comprises extracting a keyword (via research/sub topic) (para. 4, 5, 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes, Nakijima and Daniels such that both the automatic management of URLs according to rank, and the visual indicator of a URL's rank in its browser display 54, assist other research team members in accessing only the most relevant information, saving time and increasing team efficiency, (Daniels; para. 30).

 	As per claim 6, the method of claim 1, Howes teaches further comprising determining, by the at least one server, a classification based on a plurality of events of the user with the encoded link to access the resource, (The statistics are applied to enhance the ability of users of the application to locate relevant (classification) content; The relevance measure may be derived from a particular one of the statistics--such as link click count (actions); Relevance measures above some predetermined relevance threshold may be considered to indicate that the link is highly relevant) (para. 8, 41).  

(via share links (e.g., URLs (link address category) related to content of interest; share a web page of interest (topical category); long URLs (link address category determined); shortened link (link address category)) (para. 3, 4, 6).

	As per claim 11, it is rejected based on the analysis of claim1, due to the similarity of the limitations.
 
 	As per claim 12, the system of claim 11, Howes teaches wherein the at least one server, (shortening service, statistics server) (para. 15, 40, 41) is further configured to: the remainder of the limitations are rejected based on the analysis of claim 2, due to the similarity of the limitations.

 	As per claim 13, the system of claim 11, Howes teaches wherein the at least one server (shortening service, statistics server) (para. 15, 40, 41) is further configured to the remainder of the limitations are rejected based on the analysis of claim 3, due to the similarity of the limitations. 
 
 	As per claim 14, the system of claim 11, Howes teaches wherein the at least one server, (shortening service, statistics server) (para. 15, 40, 41) is further configured to . 
 
 	As per claim 15, the system of claim 11, Howes teaches wherein the at least one server is further configured to extract a keyword, (via Subscribe" button for an RSS feed on a web page, by indicating an interest in given keywords; thus providing new articles or other data items made available (hence, comprising extracting keywords) by a particular content provider) (para. 49); extract a keyword from a plurality of keywords on the resource in accordance with a list of keywords to identify, (the content fetch module 212 uses the API provided by the social network (e.g., a web services-based API) to submit a query for the units of interest, such as message postings containing a certain set (hence, plurality of keywords) of keywords; by clicking on a "Subscribe" button for an RSS feed on a web page, by indicating an interest in given keywords of a micro-blogging service or in a given user's postings on a social networking site, and the like) (para. 35, 49).
 
	As per claim 16, the system of claim 11, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

 	As per claim 17, the system of claim 11, Howes teaches wherein the at least one server is further configured to determine a classification of the first event including at least one of: a topical category, a user segment category, an action type category, and a link address category, (via share links (e.g., URLs (link address category) related to content of interest; share a web page of interest (topical category); long URLs (link address category determined); shortened link (link address category)) (para. 3, 4, 6). 

6.	Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howes et al., (Howes), US PGPub No.: 20120023390 and further in view of Nakajima et al., (Nakajima), US PGPub. No.: 20050108299 in view of Daniels et all, (Daniels), US PGPub. No.:  20050262052 and further in view of Gerace et all, (Gerace), US PGPub. No.:  20060242554.

As per claim 8, the method of claim 1, 
Neither Howes, Nakajima nor Daniels specifically teaches wherein generating the relevance score further comprises applying a model a classification of a plurality of events to generate the relevance score.  
However, Gerace teaches wherein generating the relevance score further comprises applying a model a classification of a plurality of events to generate the relevance score, (From these measured amounts (plurality of events) the present invention is able to determine categories of topics (or tags/keywords) in which the author was rated highly (hence, relevance scored) more often than in other categories (tags/keywords) and thus make a determination that the author was better at writing on one topic than another, hence classified as well based on writing) (para. 166).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes, Nakajima, Daniels and Gerace in order to track reader ratings, (e.g. relevance, rating, popularity and (Gerace; para. 183).

As per claim 18, the system of claim 11, 
Neither Howes, Nakajima nor Daniels specifically teach wherein the at least one server is further configured to apply a model of a plurality of events of the user associated with the topic to generate the relevance score.
However, Gerace teaches wherein the at least one server is further configured to apply a model a classification of a plurality of events to generate the relevance score, (From these measured amounts (plurality of events) the present invention is able to determine categories of topics (or tags/keywords) in which the author was rated highly (hence, relevance scored) more often than in other categories (tags/keywords) and thus make a determination that the author was better at writing on one topic than another, hence classified as well based on writing) (para. 166).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes, Nakajima, Daniels and Gerace in order to track reader ratings, (e.g. relevance, rating, popularity and quality ratings) per authored work and order search results by relevance, popularity and/or quality as determined by reader ratings, (Gerace; para. 183).

7.	Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howes et al., (Howes), US PGPub No.: 20120023390 and further in view of Nakajima et al., (Nakajima), US PGPub. No.: 20050108299 and further in view .

	As per claim 9, the method of claim 1, Howes teaches where identifying, the first event further comprises identifying the first event performed-4- (BTLY-005USCN2) by the user with the first encoded link to access the first resource, (a user might share (first event performed by user) a web page (resource generated by server) of interest with the user's friends by typing or pasting the web page's URL into an email; into a text message of a social networking or microblogging service, such as TWITTER; or into a message posting to be placed on the user's page on a social networking site, such as FACEBOOK) (para. 3); the encoded link corresponding to a shortened version of a link to the resource, (create and register (2nd interaction events) a shortened version (encoded link) of the link, which the user then disseminates to other users of other clients) (para. 15, 29).  
	Neither Howes, Nakajima nor Daniels specifically teach access the resource using a cookie associated with the user.
	However, Vanasco teaches access the digital resource using a cookie associated with the user, (cookie` is used to identify a user of The System and correlate the cookie with a system account when a request for Content is displayed (accessed); That embedded item is located on or accessed through a server controlled by the system. The URL used to fetch content contains an encoded message) (para. 329, 768).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes, Nakajima, Daniels (Vanasco; para. 458).

 	As per claim 19, the system of claim 11, Howes teaches wherein the at least one server is further configured to identify the event performed by the user with the encoded link to access the resource , (a user might share (first event performed by user) a web page (resource generated by server) of interest with the user's friends by typing or pasting the web page's URL into an email; into a text message of a social networking or microblogging service, such as TWITTER; or into a message posting to be placed on the user's page on a social networking site, such as FACEBOOK) (para. 3); the encoded link corresponding to a shortened version of a link to the resource, (create and register (2nd interaction events) a shortened version (encoded link) of the link, which the user then disseminates to other users of other clients) (para. 15, 29). 
Neither Howes, Nakajima nor Daniels specifically teach access the resource using a cookie associated with the user.
	However, Vanasco teaches access the digital resource using a cookie associated with the user, (cookie` is used to identify a user of The System and correlate the cookie with a system account when a request for Content is displayed (accessed); That embedded item is located on or accessed through a server controlled by the system. The URL used to fetch content contains an encoded message) (para. 329, 768).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings Howes, Nakajima, Daniels and Vanasco such that by using cookies and pooling the identity tracking & management resources of the system, the system can then let an account holder know which other users of the system have viewed their social network profile, online account, blog, eBay item, or any other web page that a widget or tracking image is placed, (Vanasco; para. 458).

8.	Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howes et al., (Howes), US PGPub No.: 20120023390 and further in view of Nakajima et al., (Nakajima), US PGPub. No.: 20050108299 and further in view of Daniels et all, (Daniels), US PGPub. No.:  20050262052 and further in view of Maclean, (Maclean), US PGPub. No.: 20090138472.

As per claim 10, the method of claim 1, Howes teaches further comprising providing, by the at least server to a content selection service, the relevance score, (the link statistics module calculates a relevance measure (score) and thus displays content with special visual emphasis, hence, based on providing the score; also sorting according to the relevance score comprise providing the relevance score as well) (para. 41, 52).

	However, Maclean teaches providing, by the at least server to a content selection service, the relevance score to select supplemental content to add to the digital resource, (discrete articles is output (provided) from the internet (3) and processed in a filter operation (4) (of content selection service) to select only those items which are relevant to a particular subject area; ranking operation is applied on articles; added via being published) (Abstract; para. 6, 119).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Howes, Nakajima, Daniels and Maclean in order to modify the criteria used in the filter operation; which selects only those items which are relevant to a particular subject area in accordance with the actions of the user, (Maclean; para. 106, 108).

 	As per claim 20, the system of claim 11, it is rejected based on the analysis of claim 10, due to the similarity of the limitations.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Hansen, US PGPub. No.: 20130260182, para.107.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        3/4/22